Citation Nr: 1647041	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Whether the rating reduction from 20 percent to 10 percent for service-connected residuals of injuries to the left knee with superficial scar, hypersensitivity, chronic synovitis, and patellofemoral pain syndrome (PFS), effective November 1, 2012 was proper.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 22, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and L.M.


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972 and January 1975 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the VA RO in Portland, Oregon.  In March 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board on several occasions.  In June 2011 the Board reopened the issue of service connection for a right knee disability and remanded the issues above, as well as the issue of an increased evaluation for the Veteran's service-connected left knee disability, for further development.  The development was completed and the issues were returned to the Board.

In November 2013, the Board denied the Veteran's claims for an increased rating for his service-connected left knee, restoration of his higher 20 percent rating for his left knee, and entitlement to service connection for a right knee disability, and the Board granted entitlement to TDIU, effective March 22, 2011.  The Veteran then timely appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).

In a July 2014 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded only the issues of restoration of a prior 20 percent rating for service-connected left knee disability, entitlement to service connection for a right knee disability, and entitlement to TDIU prior to March 22, 2011, for further development.  Accordingly, these were the only issues returned to the Board for further appellate consideration.  In November 2014, the Board remanded these issues for development, in accordance with the July 2014 JMPR.


FINDINGS OF FACT

1.  Range of motion testing since 2011 has established the Veteran had flexion in excess of 70 degrees for the left knee, reflecting actual improvement maintained under the ordinary conditions of life.

2.  The Veteran was provided with notice of the proposed reduction for his service-connected left knee condition from 20 percent to 10 percent.

3.  Arthritis of the right knee is not shown by the evidence of record to have manifested within 1 year of discharge from service, and the evidence does not establish the Veteran's current right knee condition was caused by his military service, or caused or aggravated by his service-connected left knee condition.

4.  The Veteran's service-connected left knee condition did not render him unable to follow a substantially gainful occupation prior to March 22, 2011.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in rating for the Veteran's service-connected left knee condition prior to effectuating the reduction on November 1, 2012.  38 C.F.R. § 3.105 (2015).

2.  The reduction from 20 percent to 10 percent, effective November 1, 2012, for the Veteran's service-connected left knee condition was warranted and restoration is denied.  38 U.S.C.A. §§ 1155 , 5112 (West 2002); 38 C.F.R. §§ 3.105 , 3.344, 4.59, 4.71a, Diagnostic Code 5020-5260 (2015).

3.  The criteria for service connection for a right knee condition have not been met. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2015).

4.  The criteria for the assignment of TDIU were not met prior to March 22, 2011.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2015); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above regarding his left and right knee conditions.  The letter also informed the Veteran how disability ratings and effective dates were established.  Following the Board's June 2011 remand which inferred a claim for TDIU, the Veteran was provided with a letter in July 2011 which informed the Veteran of how TDIU was established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  There were no notice deficiencies identified in the JMPR.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have all been obtained.  Since the JMPR, the Veteran has not identified any specific evidence he wanted VA to obtain on his behalf, and his VA outpatient records were updated for the file.

During the course of the appeal the Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The Board notes the initial April 2007 examination regarding the Veteran's claim for service connection for his right knee was inadequate, as the examiner failed to provide a rationale for his opinion.  However the Veteran was provided with a subsequent examination in January 2016 and an accompanying addendum opinion in August 2016 regarding this claim which was adequate, as discussed in more detail below.

The Board notes that, in their March 2013 written brief, the Veteran's representative objected that no examination had been provided to the Veteran regarding his claim for TDIU.  However, as the Veteran was only service connected for his left knee disability during the period of time on appeal pertaining to the Veteran's entitlement to TDIU claim, and the claims file contains pertinent VA treatment records, VA examination reports, and statements from the Veteran addressing the severity of this disability, the Board finds the claims file contains sufficient evidence to adjudicate this claim. 

The Veteran was also provided with a hearing before the undersigned VLJ in March 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing in this case the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans' Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed bilateral knee conditions, specifically regarding the Veteran's contentions his left knee condition had gotten worse and had caused his right knee condition.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to the need for an updated VA examination.  Such examination was provided upon remand and no additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  No deficiencies were identified in the JMPR.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Whether the rating reduction from 20 percent to 10 percent for service-connected residuals of injuries to the left knee with superficial scar, hypersensitivity, chronic synovitis, and PFS effective November 1, 2012 was proper.

The Veteran's left knee condition is currently rated under Diagnostic Code 5020-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5020 provides synovitis will be rated based on the limitation of motion of affected parts, and Diagnostic Code 5260 provides ratings for limited flexion of the leg.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II.  Under Diagnostic Code 5260 a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, a higher 20 percent rating is assigned when flexion is limited to 30 degrees, and a maximum 30 percent rating is assigned if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

The Veteran's left knee condition was rated as 20 percent under Diagnostic Code 5020-5260 for the period on appeal until November 1, 2012, when his rating was reduced to 10 percent under the same code.  In the November 2013 decision, the Board discussed whether a rating in excess of 20 percent was warranted at any point prior to November 1, 2012.  The JMPR took no issues with this aspect of the determination, so the claim for an increase is no longer before the Board.  Rather, the focus will be on whether the reduction was proper.  

With regard to the issue of the appropriateness of the rating reduction, all evidence of record was reviewed and considered, and the relevant evidence is summarized below.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a). 

The provisions of 38 C.F.R. § 3.344  require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

At the time of the November 2012 decision which reduced the disability rating for the service-connected knee disability, the 20 percent disability rating had been in effect since October 1995.  Thus, as the rating had been in effect for more than five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 apply in this case.

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a Veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The rating reduction was proposed in a June 2012 rating decision.  At that time the RO explained the evidence showed a sustained period of improvement in the Veteran's left knee condition, as no range of motion testing during the period on appeal reflected flexion limited to 30 degrees.  Instead, range of motion testing since 2011 had reflected the Veteran had flexion in excess of 70 degrees.

In August 2012, the VA sent a letter to the Veteran notifying him that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the August 2012 letter provided proper notice in accordance with 38 C.F.R. § 3.105 (e).

The Veteran and his representative did not submit any additional evidence showing the reduction should not be made during the 60 days after the August 2012 letter.

In a November 2012 decision the RO reduced the disability rating for the Veteran's service-connected left knee condition from 20 percent to 10 percent, effective November 1, 2012.   In this decision the RO explained no further due process was required because the rating reduction would not result in monetary or schedular reduction.  38 C.F.R. § 3.105.   In October 2012, the RO had granted the Veteran's separate claim for diabetes mellitus, which brought his total combined rating to 80 percent.  Under the combined ratings table, after reduction of his left knee condition to 10 percent, his total combined rating would still remain 80 percent.

Therefore the RO both provided the Veteran with the notice required by 38 C.F.R. § 3.105 (e) and ultimately the reduction did not lower the monetary compensation received by the Veteran.  Accordingly, the Board finds no procedural error occurred.

Turning to the medical evidence of record, the Veteran sought treatment in October 2006 for his left knee condition at a VA medical facility.  The medical provider noted the Veteran's muscle strength was normal.  Lachman's, varus, and valgus stress tests were all stable with no signs of instability, although increased pain with McMurray's test was noted.  At this time his range of motion was flexion to 90 degrees and extension to zero degrees.  The medical provider diagnosed bilateral knee degenerative joint disease with probable degenerative meniscus.

The Board notes the results from this range of motion testing reflected the Veteran had flexion well in excess of 30 degrees, the criteria for a 20 percent rating.  In fact, the Veteran had flexion well in excess of the 60 degrees contemplated by a noncompensable rating.  Accordingly, the limitation of flexion associated with the Veteran's service-connected left knee disability did not meet the criteria of a 20 percent rating even prior to the reduction on November 1, 2012.  

In April 2007, the Veteran was provided with a VA examination.  The Veteran reported stiffness in the mornings and stated he wore a knee brace on his left knee most of the time.  Upon examination the examiner noted the Veteran walked with an antalgic gait and used a cane.  There was no swelling or signs of instability in his left knee, though the Veteran reported occasional brief locking.  Flexion in his left knee was from 0 to 100 degrees.  Additional testing was performed after repetitive use and revealed an additional loss of 5 degrees of flexion.  An X-ray revealed normal knees bilaterally.  The examiner diagnosed bilateral functional moderate synovitis, meniscus degenerative disease, and tendonitis in both knees.  The results of this range of motion testing reflected that, even considering the additional loss of movement after repetitive use, the Veteran continued to have flexion of 95 degrees in his left knee, well in excess of the 30 degrees contemplated by a 20 percent rating.  

VA treatment records from 2008 reflect the Veteran had flexion to 90 degrees in his left knee in September and November.  In November 2008 the care provider noted the Veteran's left knee was tender but was without effusion or cruciate laxity.  These records again documented that the Veteran's left knee disability consistently did not meet the criteria for a 20 percent rating long before the 2012 reduction.  

In January 2010, the Veteran reported he felt he had unstable ambulation and fell on occasion.  The Veteran stated his knees "shook" while using the stairs and had for several decades.  The Veteran reported he used a cane at home, but did not bring it with him to the clinic on this date.  He stated at worst his pain was 8/10, at best 5/10, on average was 7/10, and at that time was 6/10.

In March 2011, the Veteran testified at a hearing before the undersigned VLJ.  The Veteran testified that he had taken pain medication for his knee condition since before the initial VA examination provided in this appeal.  The Veteran reported he used his cane and braces on his knees.  The Veteran also stated he felt his left knee gave out on him every day.  He felt his knee had gotten "a lot worse" since his April 2007 examination.  He stated that during VA examinations the examiner pushed on his knee "to see how far it will go," regardless of his level of pain.  Therefore the Veteran asserted this testing was not accurate of the range of motion he usually experienced while walking.

That same month, the Veteran attended an orthopedic consult at the VA medical facility.  The Veteran reported a sense of buckling in his knees, but denied locking.  The physician noted the Veteran walked with an antalgic gait.  Upon examination, no joint effusion was noted, but the physician did note bilateral "gross atrophy of quad musculature."  Range of motion in the Veteran's left knee was from 0 to 110 degrees.  Muscle strength was normal and knees were stable bilaterally with no sign of instability.  The physician diagnosed pain syndrome and opined the Veteran was not a candidate for any orthopedic knee surgery.

The Board finds this report in 2011 showed the Veteran had increased range of motion to 110 degrees, well in excess of the criteria for a 20 percent rating. 

Throughout 2011, the Veteran reported his chronic knee pain was worsening.  In April, he estimated his pain was a 7/10.  In September, he reported his prescribed oxycodone was not helping relieve his pain. 

In a February 2012 consultation with the orthopedic department, the Veteran reported constant pain, worse with activities.  Range of motion in the left knee was from zero to "70+" degrees.  X-ray revealed "some calcification of the lateral meniscus which is a nonspecific finding of meniscal degeneration" but was otherwise normal.  The Board finds this report shows that the Veteran continued to have range of motion in his left knee well in excess of the 30 degrees contemplated by a 20 percent rating.

In May 2012, the VA medical facility gave the Veteran injections in both knees to treat his ongoing pain.

In April 2012, the Veteran was provided with an additional VA examination.  The examiner noted the Veteran was diagnosed with patellofemoral pain syndrome in his left knee in 2011.  The Veteran reported he could only walk four blocks, climb one or two flights of stairs, or stand for fifteen minutes due to his knee pain.  He also reported lots of popping in his knees, but no locking.  He denied experiencing flare-ups.  The Veteran stated he occasionally used braces on his knee and regularly used a cane.

Range of motion testing was conducted and revealed the Veteran had flexion to 110 degrees in his left knee and extension to zero degrees.  Repetitive use testing was also conducted and revealed no additional limitation of movement, although the Veteran reported pain upon movement.  Muscle strength was 4/5, reflecting active movement against some resistance.  Joint stability tests were all normal in the left knee.  The Board finds the results from this VA examination continued to reflect the Veteran had improved flexion to 110 degrees, which does not warrant a 20 percent rating or greater. 

The range of motion testing from March 2011 and April 2012 reflected the Veteran had flexion to 110 degrees, more than double the rating criteria for a 20 percent rating based on limited flexion.  At the January 2015 VA examination, the Veteran's range of motion was noted as 0 to 80 degrees bilaterally.  As such, the Veteran's range of motion continued to exceed flexion limited to 60 degrees, as contemplated by a noncompensable rating throughout the period on appeal.  However, due to the Veteran's consistent, credible statements regarding his painful movement, a 10 percent rating is warranted.  See 38 C.F.R. § 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board notes Diagnostic Codes 5256 through 5263 may also apply to knee conditions to provide separate or higher ratings.  38 C.F.R. § 4.71a.  However, the Board finds none of these additional ratings are applicable in this case.  First, the evidence does not establish the Veteran had ankylosis at any time during the period on appeal, and therefore a rating under Diagnostic Code 5256 is not warranted. 

Although the Veteran complained of a daily feeling his knee was giving out, the medical evidence does not establish he had instability or subluxation at any point during the period on appeal.  Moreover, the April 2012 VA examiner and the January 2015 VA examiner specifically noted the Veteran did not have subluxation or instability.  Accordingly, a rating under Diagnostic Code 5257 is not warranted.

The evidence also does not establish the Veteran had dislocation or removal of the semilunar cartilage, impairment of tibia and fibula, or genu recurvatum at any point during the period on appeal.  Accordingly, ratings under Diagnostic Codes 5258, 5259, 5262, and 5263 are not warranted.

Finally, the evidence does not establish the Veteran had limitation of extension of his left knee at any point during the period on appeal.  Instead he consistently demonstrated full extension to zero degrees.  Accordingly, no separate or higher rating is warranted under Diagnostic Code 5261.

Based on the foregoing, the Board finds the reduction in rating for the Veteran's left knee condition was warranted as of November 1, 2012, under Diagnostic Code 5260.  It is clear from a longitudinal review of medical evidence over a period of years - both through examinations and outpatient treatment - that the rating reduction was proper, and no more than a 10 percent rating for the Veteran's limitation of movement in his left knee was warranted effective November 1, 2012.  Accordingly, the Veteran's claim for restoration of a 20 percent rating, as of November 1, 2012, is denied.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Repetitive use testing was conducted at each of the Veteran's VA examinations, and any additional limitation of movement noted was not significant enough to meet the criteria for an evaluation in excess of 10 percent.

As noted above, the Board acknowledges that the provisions of 38 C.F.R. § 3.344  require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  Specifically, the Court held that that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.

In this case, the Board finds that the evidence of record discussed above clearly reflects that the improvement in the Veteran's left knee disability was sustained.  The Veteran's range of flexion was repeatedly noted as being greater than 30 degrees, to include in 2011, 2012, and 2015 medical records discussed above.  This improvement was not documented solely in a single examination but was noted in both the April 2012 and January 2015 VA examinations, as well as in the prior April 2007 VA examination.

The Board notes the Veteran's testimony at the March 2011 hearing that his knee had gotten "a lot worse" since his April 2007 examination and was giving out on him daily.  Also, the Veteran reported walking limitations, popping of the left knee joint, the occasional use of a brace, and the regular use of a cane at the April 2012 VA examination.  The JMPR indicated that in light of this testimony, the Board should consider whether the improvement in left knee range of motion would be sustained in the ordinary conditions of life and work.  While the Board has considered the Veteran's subjective complaints, the Board finds that these statements are simply not as probative as the other evidence demonstrating improvement in the left knee condition.  The objective medical evidence does not support the Veteran's subjective complaints.  For example, while the Veteran reported instability and giving way, it must be noted there has been no objective evidence of instability of the knee.  Further, while the Veteran has reported he uses a brace and a cane, there is no medical evidence of record documenting objective symptoms that would necessitate a brace or a cane.  Therefore, despite the Veteran's reports that his left knee condition has worsened, the Board finds that multiple VA examination reports, as well as other medical records, reflect that the Veteran's range of motion has actually improved so that his limitation of flexion in his ordinary life is not so severe as to warrant an evaluation in excess of 10 percent.  

Based on all of the foregoing, the RO's decision to decrease the evaluation assigned to the Veteran's service-connected left knee disability to 10 percent, effective November 1, 2012, was proper. 


2.  Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

The Veteran is seeking service connection for his right knee condition.  Although this claim was previously denied in a March 1998 rating decision, as discussed above, the Board reopened this claim in June 2011.  Accordingly his claim for service connection for a right knee condition may be adjudicated on a de novo basis at this time.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307  (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307  pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.

Throughout the period on appeal, the Veteran has consistently asserted that his current right knee condition is due to his service-connected left knee condition.  For example, in his March 2011 hearing, the Veteran testified that, due to his service-connected left knee condition, he relied on his right knee much more and eventually caused damage.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310 (a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition. 

All evidence of record has been reviewed and considered and relevant information is summarized below.

Service treatment records were reviewed and while they do reveal the Veteran had trauma to his left knee during military service, the records do not establish, and the Veteran has not alleged, he received any trauma or any other treatment for his right knee during military service.  Accordingly, the Board finds the evidence does not establish the Veteran's current right knee condition began during his military service.

In a December 1995 VA examination. the Veteran reported he had developed symptoms of pain and instability in his right knee for approximately the past year, but these symptoms were not as severe as in his left knee.  The Veteran reported no morning stiffness, but indicated cold weather caused additional discomfort.  The Veteran had not experienced collapse or locking of the right knee, though his pain was exacerbated by walking.  Upon examination, there was tenderness on the right knee, but no effusion.  Range of motion was from 0 to 100 degrees.  X-ray was normal, though the physician noted the patella of the right knee was more laterally placed than the left and suggested the possibility of subluxation.  The examiner opined the Veteran had patellofemoral pain syndrome in the right knee.
The Board finds this report from this 1995 VA examination establishes the Veteran did not begin to develop his current symptoms in his right knee until approximately 1994, nearly twenty years after his separation from military service.

In a July 1996 VA examination of his joints, the Veteran reported some pain in both knees, though the pain was worse on his left than his right.  Range of motion of the right knee was from 0 to 130 degrees.  No laxity or instability was noted in the right knee.  The examiner diagnosed bilateral patellofemoral pain syndrome and opined the Veteran's service-connected left knee was not "exacerbating the right knee condition at all whatsoever."  Therefore the Board finds this examination report provides evidence against the Veteran's claim.

In an October 1997 VA examination for his left knee, the examiner noted the Veteran had not had any injury to his right knee.  However, the Veteran reported in 1994 that he was informed by his physician that he had arthritis involving his right knee.  Range of motion in his right knee was from zero to 77 degrees with mild to moderate pain on motion.  The examiner diagnosed chronic patellofemoral syndrome bilaterally.

X-rays from September 2005 reflect the Veteran had "some joint thinning, i.e. evidence of some wear" in both knees, though neither knee had a major deformity.  In a May 2006 VA examination for his left knee condition, the examiner noted the Veteran's right knee was "straight with no obvious varus or valgus joint angulation."  Additional X-rays showed normal knees bilaterally.

In October 2006, the Veteran sought treatment for bilateral knee pain at a VA medical facility.  The Veteran reported experiencing left knee pain for 30 years but his right knee started becoming worse in the last eight or nine years.  He stated he now had daily bilateral knee pain, which was worse with walking.  The medical provider diagnosed bilateral knee degenerative joint disease with probable degenerative meniscus.

In April 2007, the Veteran was provided with a VA examination regarding his current claim.  The examiner noted the Veteran's complaints of bilateral knee pain.  Examination revealed range of motion of the right knee was limited to 90 degrees of flexion, but no signs of instability were present.  The examiner opined that the Veteran had "bilateral knee chronic functional moderate synovitis," meniscus degenerative joint disease, bursitis, and tendonitis in both knees.  The examiner opined these conditions were at least as likely as not related to the Veteran's military service.

The Board notes the results from this April 2007 examination appear to provide evidence in support of the Veteran's claim.  However, review of the record reveals the same examiner provided multiple addendums to his April 2007 report.

First, in August 2009, the RO asked the 2007 examiner to provide a rationale for his opinion that the Veteran's right knee condition was at least as likely as not related to his military service.  The examiner explained that "from many years of orthopedic experience, including my own military experiences, it is my opinion there is at least a 50/50% probability [the Veteran's] knee injury prior to service was aggravated by training requirements while in the military."

However, in December 2009, the same examiner wrote another addendum to his report.  He stated "I need to retract the 50/50 at least as likely as not supposition."  He explained that upon closer review of the case "I do not have any scientific or historical evidence to base this conclusion on."  The examiner instead opined "I am unable to determine origin cause or relationship of right knee problems, due to lack of evidence, without resorting to speculation."

In February 2010, the RO again returned the examiner's opinion stating it was inadequate.  The examiner provided a more detailed summary of his reasoning.  He explained that, due to indication in the record that the Veteran suffered a bilateral knee injury in high school, the fact that he received no treatment for his right knee during military service, unknowable "wear and tear" from the Veteran's post-military activities, and the Veteran's current status as overweight, it was "simply not possible to make a scientifically accurate determination regarding causation, relationships, etiology or origins of knee problems without resorting to mere speculation, supposition and a significant amount of guess-work."

Therefore, although the examiner initially provided a positive nexus opinion regarding the Veteran's right knee condition, this same examiner has since clearly and unequivocally retracted this positive nexus opinion.  Instead, the examiner most recently stated he could not make a determination as to whether the Veteran's current right knee condition was due to his service-connected left knee condition or other factors without resort to speculation.  

In September 2008, a VA physician indicated that the Veteran reported he injured his knees while wrestling in high school.  Range of motion of the Veteran's right knee was limited to 90 degrees of flexion.

In January 2010, a VA physician noted the Veteran walked with an antalgic gait favoring the right.  The Veteran reported his knees "shook" when using stairs for several decades and he felt unsteady, like he would fall.  The physician noted the Veteran had a sedentary lifestyle.

At his March 2011 hearing the Veteran reported his knee conditions frequently made him fall.  His girlfriend stated that she watched him fall several times onto the kneecap of his right knee.  As discussed above, the Veteran also testified that over the years he used his right knee more to compensate for his service-connected left knee until now his right knee condition was worse.  The Veteran testified that his ongoing pain in both knees made it difficult for him to sleep at night. 

The Veteran also objected that the RO returned his case to the same VA examiner for multiple addendum opinions.  The Veteran suggested that the examiner intended some sarcasm and frustration in his report when he stated "if further opinion is required, rather than return this rating again as inadequate have another orthopedic provider perform another separate PE and give their opinion and rationale."  The Board agrees the language of the examiner's August 2009 written addendum report suggests some frustration; however as discussed above, the examiner ultimately unequivocally revoked his positive nexus opinion in his December 2009 and February 2010 written addendums.  Because his initial positive decision provided no rationale and was ultimately revoked, the Board finds it had no probative value.

That same month, the Veteran returned to a VA medical facility with complaints of bilateral knee pain.  An x-ray was taken and compared to the Veteran's prior October 2006 x-ray.  The interpreting physician noted the Veteran's right knee was "unremarkable" and "unchanged."  However, the physician noted the Veteran had longstanding pain in his right knee.

A few months later, in May 2011, the Veteran reported his right knee was "slightly improved" but "remains painful" following physical therapy.  He stated he was unable to fully bear weight on his right leg so he used crutches.  In June, he reported pain after feeling his right knee "pop" the day before.  He stated he had pain in his right knee for eight to nine years, while he had pain in his left knee for twenty to thirty years. 

The following month, the Veteran reported he continued to have pain since his right knee "popped" in June.  An x-ray was taken which revealed no degenerative changes or fractures.  However an MRI scan was also performed which revealed chondromalacia of medial aspect of tibiofemoral joint and of the posterior patella. The physician diagnosed sprain to the right knee, chronic patellofemoral pain syndrome, and medial meniscal tear.

An x-ray from February 2012 revealed no effusion, but there was some mild narrowing in the medial compartment.  The physician also noted a small amount of calcification just below the patella.  The physician opined the mild narrowing in the medial compartment may reflect the presence of early arthritis, but the x-ray was otherwise normal.

In April 2012, the Veteran was provided with a VA examination.  The examiner noted the Veteran was diagnosed with chondromalacia and medial meniscus tear of his right knee in 2011.  The Veteran reported his right knee started bothering him about twenty years ago, but he did not seek treatment until ten to fifteen years ago.  The examiner reviewed the Veteran's claims file and examined his right knee.  The examiner then opined that his current right knee condition was less likely than not caused by, or aggravated beyond its normal progression by, his service-connected left knee condition.  The examiner explained the Veteran had right knee trouble since before he fell in June 2011 due to chondromalacia and medial meniscal tear.  The examiner stated it would be "speculation" to attribute these changes to his service-connected left knee condition.

In the July 2014 JMPR, the Court found that the April 2012 VA medical opinion was inadequate, as the reviewing physician did not explain why it would be speculative to determine if there was any connection between the Veteran's service-connected left knee condition and his current right knee condition, nor did he indicate if any additional testing or other information would assist him in providing a non-speculative opinion to address this issue. 

As such, the Veteran underwent another VA examination in January 2015.  Upon review of the claims file and examination of the Veteran, the examiner determined that, based on the currently available information, it is less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed left [sic] knee condition was proximately due to or residual of the Veteran's service-connected conditions of the left knee, as the left knee has slowed him down for many years, resulting in less use of his right knee.  In an August 2015 addendum opinion, the same examiner found that there was a typographical error in his previous opinion describing the left knee versus the right knee.  He then provided the following revised opinion: Based on the currently available information, it is less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed right knee condition was proximately due to or residual of the Veteran's service-connected condition of the left knee, as the left knee has slowed him down for many years, resulting in less use of his right knee.  For the same reasons, the examiner opined that the Veteran's right knee condition is less likely than not (less than 50 percent) aggravated beyond natural progression by his service-connected left knee condition.

Based on the foregoing, the Board finds the evidence clearly establishes the Veteran currently has a right knee condition.  However, the Board finds the evidence does not establish the Veteran's current right knee condition is due to his military service.  As discussed above, the evidence does not establish, and the Veteran has not alleged, that his right knee condition began during military service.  There is no medical evidence of record reflecting that the Veteran demonstrated arthritis of the right knee to a compensable degree within one year of discharge from active duty.  There is simply no diagnosis of record of arthritis in service or within one year after service.  Additionally the medical evidence and the Veteran's lay statements do not reflect he developed pain in his right knee until approximately 1994, nearly twenty years after his separation from military service.  Accordingly, direct service connection is not established.

Instead, the Veteran has consistently asserted that his current right knee condition is due to his service-connected left knee condition.  The Board acknowledges that as a lay person the Veteran is competent to report what comes to him through his senses, such as ongoing pain in his right knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise required to provide a complex medical opinion as to the etiology of his current right knee pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board finds that the medical evidence does not establish that the Veteran's current right knee condition is due to his service-connected left knee condition.  As discussed above, although the 2007 VA examiner initially provided a positive nexus opinion, upon further review, he clearly and unequivocally retracted his opinion.  Moreover, the most recent 2015 VA examiner clearly opined that it is less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed right knee condition was proximately due to or residual of the service-connected condition of the left knee, as the left knee has slowed him down for many years, resulting in less use of his right knee.  He further opined that, for the same reasons, the Veteran's right knee condition is less likely than not (less than 50 percent) aggravated beyond natural progression by his service-connected left knee condition.  As the 2015 VA examiner reviewed the claims file, examined the Veteran, and provided a detailed rationale for his opinion based on his medical expertise, the Board finds this to be the most probative evidence of record on the matter.  Therefore, as the most probative evidence of record on the matter does not establish the Veteran's current right knee condition is due to or aggravated by his left knee condition, his claim for service connection is denied.

In sum, at this time, the most probative evidence of record does not link the Veteran's current right knee disability to service or to his service-connected left knee disability.  Moreover, the evidence of record specifically reflects that the Veteran did not develop arthritis of the right knee until several decades after service.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

3.  Entitlement to TDIU prior to March 22, 2011.

In the November 2013 decision, the Board granted entitlement to TDIU, effective March 22, 2011.  Insofar as the Board denied entitlement to TDIU for the period of time on appeal prior to March 22, 2011, the Court noted in the July 2014 JMPR that this issue is still before the Board, as it is inextricably intertwined with the other issues addressed on appeal.  As such, the Veteran is essentially seeking entitlement to TDIU prior to March 22, 2011.  

With regard to his work experience, the Board notes that, after his military service, the Veteran worked a variety of jobs, including home construction, truck driving, and drafting.  On his August 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported his most recent employment was in 1998 when he worked as a cook.  The Veteran reported he had four years of college education.  The record reflects the Veteran has not worked since 1998.  At his hearing, the Veteran testified he stopped working due to his knee problems, as well as other problems.  On his application for TDIU the Veteran explained he stopped working because he "can't deal with people."

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16 (a).  Marginal employment shall not be considered substantially gainful employment.

As noted, the Veteran testified at his hearing that he had not worked since approximately 1998.  However, prior to March 2011, the Veteran was only service connected for his left knee condition which was rated at 20 percent, as discussed above.  This single rating for 20 percent does not meet the criteria for TDIU under the VA regulations.  Where the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, that would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In this case, the Board concludes an extraschedular TDIU award is not warranted prior to March 22, 2011, based on the left knee condition alone, which, again, was the only service-connected condition at that time.  Despite any pain and limitation of function caused by the knee condition, the fact remained that the Veteran's educational level and the fact that he had at least some experience working in an office environment, meant he could certainly perform a sedentary occupation.  Although his knee condition would arguably limit him from strenuous physical jobs, he still retained the physical and mental capacity to be employed in a sedentary position, and he had education and experience that would qualify him for such a position.  As such, the Board finds that entitlement to TDIU prior to March 22, 2011, is not warranted.



ORDER

The rating reduction from 20 percent to 10 percent for service-connected residuals of injuries to the left knee with superficial scar, hypersensitivity, chronic synovitis, and PFS, effective November 1, 2012, was proper, and restoration of the prior rating is denied.

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability is denied.

Entitlement to TDIU prior to March 22, 2011, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


